 Case 2:16-cv-06526-TJH-SK Document 256 Filed 05/12/20 Page 1 of 2 Page ID #:10069



 1

 2

 3

 4

 5

 6

 7

 8                   United States District Court
 9                   Central District of California
10                        Western Division
11

12    VOPAK NORTH AMERICA, INC. dba                      CV 16-06526 TJH (SKx)
      VOPAK AMERICAS, and VOPAK
13    TERMINAL LOS ANGELES, INC.,
14                       Plaintiffs,
                                                               Judgment
15          v.
16    CMAC CONSTRUCTION COMPANY,                                  JS-6
17                       Defendant.
18

19
           The claims and defenses having been tried by a jury or resolved by the Court by
20
     summary judgment, the Court issues judgment as follows, based on Plaintiffs’ election
21
     of their remedy:
22

23
           It is Ordered, Adjudged and Decreed that Judgment be, and hereby is,
24
     Entered in favor of Plaintiffs Vopak North America, Inc., dba Vopak Americas, and
25
     Vopak Terminal Los Angeles, Inc., and against Defendant CMAC Construction
26
     Company on Plaintiffs’ claim for contribution under the Federal Oil Pollution Act in the
27
     amount of $3,020,961.78.
28


                                                                    Judgment – Page 1 of 2
 Case 2:16-cv-06526-TJH-SK Document 256 Filed 05/12/20 Page 2 of 2 Page ID #:10070



 1         It is further Ordered, Adjudged and Decreed that Judgment be, and hereby
 2   is, Entered in favor of Defendant CMAC Construction Company and against Plaintiffs
 3   Vopak North America, Inc., dba Vopak Americas, and Vopak Terminal Los Angeles,
 4   Inc. on Plaintiffs’ claims for indemnity under the Federal Oil Pollution Act and breach
 5   of contract.
 6

 7         It is further Ordered that Plaintiffs’ negligence claim be, and hereby is
 8   Dismissed with prejudice as Plaintiffs elected to accept the remedy for their claim
 9   under the Federal Oil Pollution Act in lieu of the remedy for their negligence claim.
10

11   Date: May 12, 2020
12                                             __________________________________
13                                                    Terry J. Hatter, Jr.
14
                                               Senior United States District Judge

15                                                  CC:FISCAL
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                   Judgment – Page 2 of 2
